Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 12 – 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20200068733).
Regarding claim 1, Lee discloses a display device, comprising: 
a display panel (display panel 100, Fig. 2), comprising a light-outgoing side (display side) and a non-light-outgoing side (rear side where circuit boards disposed, Fig. 2) opposite to the light-outgoing side; 
a first circuit board (first PCB 200), electrically connected to the display panel (100) and positioned at the non-light-outgoing side (Fig. 2); and 
a second circuit board (PCB 400), configured to be electrically connected to the first circuit board (PCB 200 connected to PCB 400 through connecting member 452), and the second circuit board comprising a functional circuit (signal controller 410 and power supply unit 420) in signal connection with the display panel.

Regarding claim 2, Lee discloses the claimed invention as set forth in claim 1.  Lee further discloses the first circuit board is configured to provide only an electrical connection (PCB 200 is a connection between PCB 400 and display 100; Fig. 2) between the display panel and the second circuit board and to have no signal processing capability (signal controller is on PCB 400).

Regarding claim 4, Lee discloses the claimed invention as set forth in claim 1.  Lee further discloses a flexible printed circuit board (connecting member 452, 250 and 360; paragraph 62) configured to electrically connect the first circuit board to at least one selected from a group consisting of: the display panel (250 and 360 coupling PCB 200 to display 100); and the second circuit board (connecting member 452 coupling PCB 200 to PCB 400).

Regarding claim 5, Lee discloses the claimed invention as set forth in claim 4.  Lee further suggests at least one selected from a group consisting of the first circuit board and the second circuit board is a non- flexible circuit board (all flexible PCBs such as 350 and 360 having the word “flexible” and placed in a position where flexibility is required;  Circuit boards 200 and 400 are not required to be flexible).

Regarding claim 12, Lee discloses the claimed invention as set forth in claim 1.  Lee further discloses the functional circuit comprises at least one selected from a group consisting of an interface circuit, a power circuit (power supply unit 420) and a signal processing circuit (signal controller 410).

Regarding claim 13, Lee discloses an electronic apparatus, comprising a display device, the display device comprising:  
a display panel (100, Fig. 2), comprising a light-outgoing side and a non-light-outgoing side opposite to the light-outgoing side; 
a first circuit board (PCB 200), electrically connected to the display panel and positioned at the non-light-outgoing side; and 
a second circuit board (PCB 400), configured to be electrically connected to the first circuit board, and the second circuit board comprising a functional circuit (signal controller 410, power supply unit 420) in signal connection with the display panel.

Regarding claim 14, Lee discloses the claimed invention as set forth in claim 13.  Lee further discloses the electronic apparatus comprises a first main body (200) and a second main body (400) connected to each other, and the first circuit board is in the first main body, and the second circuit board is in the second main body.

Regarding claim 15, Lee discloses the claimed invention as set forth in claim 14.  Lee further discloses the first main body and the second main body are pivotably connected (flexible connecting member 452 enable the pivotal between PCB 200 and 400; paragraph 62).

Regarding claim 16, Lee discloses the claimed invention as set forth in claim 13.  Lee further discloses a connection part (flexible connecting member 452 is the hinge between PCB 200 and PCB 400; paragraph 62) hinged to at least one selected from a group consisting of the first main body (200) and the second main body (400), the first circuit board and the second circuit board being connected to each other via the connection part.

Regarding claim 19, Lee discloses the claimed invention as set forth in claim 2.  Lee further discloses a flexible printed circuit board (connecting member 452) configured to electrically connect the first circuit board (200) to at least one selected from a group consisting of: the display panel; and the second circuit board (400).

Regarding claim 20, Lee discloses the claimed invention as set forth in claim 3.  Lee further discloses a flexible printed circuit board (connecting member 452) configured to electrically connect the first circuit board (200) to at least one selected from a group consisting of: the display panel; and the second circuit board (400).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200068733), in view of Shin (US 10595109).
Regarding claim 3, Lee discloses the claimed invention as set forth in claim 1.  Lee further discloses the display device comprises a drive circuit (driving circuit units 351, 361), and the drive circuit of the display device is electrically connected to the first circuit board (driving circuit unit 361 connected to PCB 200 through CSL; Fig. 1).
Lee does not explicitly disclose a backlight.
Shin teaches the display comprising a backlight (130, Fig. 3).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a backlight in a display in order to provide a light source for the display to display images.

Regarding claim 17, Lee discloses the claimed invention as set forth in claim 13.
Lee does not explicitly disclose the electronic apparatus is a notebook computer, the display device functions as a display screen of the notebook computer, and the second circuit board is inside a host casing of the notebook computer and laminated with a keyboard of the notebook computer.
Shin teaches the electronic apparatus is a notebook computer (Fig. 2), the display device functions as a display screen (110) of the notebook computer, and the second circuit board (125) is inside a host casing of the notebook computer and laminated with a keyboard (10) of the notebook computer.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use circuit board, display and keyboard on a notebook computer in order to complete a functional notebook computer.

Regarding claim 18, Lee discloses the claimed invention as set forth in claim 2.
Lee further discloses the display device comprises a drive circuit (driving circuit units 351, 361), and the drive circuit of the display device is electrically connected to the first circuit board (driving circuit unit 361 connected to PCB 200 through CSL; Fig. 1).
Lee does not explicitly disclose a backlight.
Shin teaches the display comprising a backlight (130, Fig. 3).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a backlight in a display in order to provide a light source for the display to display images.

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200068733), in view of Lim (US 20210045229).
Regarding claim 10, Lee discloses the claimed invention as set forth in claim 5.  Lee further suggests the first circuit board is a non-flexible circuit board (as discussed in claim 5).
Lee does not explicitly disclose the circuit board having a thickness less than 1 mm.
Lim suggests a circuit board having a thickness between 20 µm to 200 µm (paragraph 55).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the thickness of the circuit board as needed to fit all required components of the circuitry into the circuit substrate.

Regarding claim 11, Lee discloses the claimed invention as set forth in claim 5.  Lee further discloses the first circuit board is a non-flexible circuit board (as discussed in claim 5).
Lee does not explicitly disclose the circuit board having a multi-layer structure.
Lim teaches a circuit board having multi-layer structure (figure 10).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a multi-layer structure in a circuit board in order to fit all the required components of a circuitry into the circuit substrate.

Allowable Subject Matter
Claims 6 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the flexible printed circuit board comprises a first flexible printed circuit board, the first flexible printed circuit board comprises a first sub-flexible printed circuit board and a second sub- flexible printed circuit board, the first sub-flexible printed circuit board is configured to electrically connect a backlight of the display panel to the first circuit board, and the second sub-flexible printed circuit board is configured to electrically connect a drive circuit of the display panel to the first circuit board. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hong (US 20160128194) discloses a display DA, first circuit board 300, second circuit board 500.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848